Citation Nr: 1221868	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-49 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Whether the character of the appellant's discharge from service for the period from February 1975 to June 1977 is a bar to Department of Veterans Affairs (VA) benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code) pursuant to that period of service.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The appellant served on active duty from March 1965 to March 1967 and from February 1975 to June 1977.  He received a discharge under other than honorable conditions from his period of service from February 1975 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision and determination of the VA Regional Office (RO) in Roanoke, Virginia.

In January 2012, the appellant testified at videoconference hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 16, 2010, rating decision, the RO denied entitlement to service connection for a right knee disorder.  In a February 17, 2010, letter, the RO not only notified the appellant of that rating decision but also notified him that it was determined that his military service from February 1975 to June 1977 was not honorable for VA purposes.  This letter was the first adjudication of that issue.

The claimant filed a notice of disagreement as to the denial of entitlement of service connection for the right knee disorder in March 2010.  He enclosed three statements in which he discussed the events regarding his discharge from his second period of service and indicated that he "served this country honorably."  The Board construes these statements as a notice of disagreement with the determination that the character of the appellant's discharge from service for the period from February 1975 to June 1977 is a bar to VA benefits pursuant to that period of service.  As such, a statement of the case must be issued concerning the matter of whether the character of the appellant's discharge from service for the period from February 1975 to June 1977 is a bar to VA benefits pursuant to that period of service.  Manlincon v. West, 12 Vet. App. 242 (1999).  At his hearing he indicated that he was trying to get the character of the discharge upgraded, but that he did not yet have the results of that attempt.  While in remand status, it should be determined whether the service department entered any type of decision.

The claim of entitlement to service connection for a right knee disorder was denied in part based on the character of the appellant's second period of service during which he received knee treatment.  Appellate review of the Veteran's claim of entitlement to service connection for a right knee disorder must be deferred because the above-mentioned character-of-discharge issue is inextricably intertwined and must first be addressed by the RO.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Ascertain from the Veteran, or as needed, his service department, whether any decision has been made on the Veteran's attempt to upgrade his discharge.  

2.  Depending on the results of paragraph 1 above, readjudicate the character of discharge issue or issue a statement of the case addressing whether the character of the appellant's discharge from service for the period from February 1975 to June 1977 is a bar to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code) pursuant to that period of service.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).

3.  In the alternative, if appropriate, if the AMC/RO determines that the character of the appellant's discharge from service for the period from February 1975 to June 1977 is not a bar to VA benefits pursuant to that period of service or if the service department upgrades the appellant's character of discharge from his second period of service, the AMC/RO should undertake any additional development on the issue of entitlement to service connection for a right knee disorder, to include possibly a VA medical opinion.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


